79 So.3d 158 (2012)
Avakian H. NERSES, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-2909.
District Court of Appeal of Florida, Fifth District.
February 3, 2012.
Avakian H. Nerses, Raiford, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Megan Saillant, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm the denial of Appellant's Florida Rule of Criminal Procedure rule 3.800 jail credit challenge. Our affirmance, however, does not preclude Appellant from filing a subsequent petition alleging, if he can in good faith, that the trial court improperly deducted 202 days of credit because it was awarded pursuant to a negotiated plea; or in the alternative, that he is entitled to such credit because he was released on his Duval County charges but was held on the Brevard County detainer. *159 See Bonilla v. State, 884 So.2d 1072 (Fla. 5th DCA 2004).
AFFIRMED and REMANDED.
GRIFFIN, TORPY and COHEN, JJ., concur.